Citation Nr: 1107536	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


1. Entitlement to service connection for a skin rash.

2. Entitlement to service connection for an immune system 
disorder, to include as due to an undiagnosed illness. 


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. The rating decision denied the 
Veteran's claims for entitlement to service connection for a skin 
rash and an immune system condition. 

These claims were the subject of a September 2006 Board remand.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This matter was remanded in September 2006 for the RO/AMC in part 
to ascertain if the Veteran had exposure to chemical agents 
during his military service - in particular during the Veteran's 
initial Chemical Officer Basic Course training at Fort McClellan, 
Alabama.  

The Veteran's essential contention underlying the Board's remand 
directives was that during this training, he was a selectee used 
to test decontamination procedures after exposure to a chemical 
agent.  In response to the Board's remand directives, the RO/AMC 
requested that the US Army Chemical and Biological Radiological 
and Nuclear School, (USACBRN) now based at Fort Leonard Wood 
Missouri, ascertain if the Veteran was exposed to such a chemical 
agent in the manner in which he described.  

In a March 2010 letter, the Assistant Commandant of the USACBRN 
reported that:

"During the review, we did not find any evidence that 
proved [the Veteran] was given a blister or vesicant 
agent during training at Fort McClellan(,) Alabama.  
We do know that the only agent used at Fort McClellan 
in 1987 was nerve."

The Assistant Commandant added that USACBRN did not contain or 
maintain individual or unit training records, as they were 
maintained at the unit or provided to the individual once 
training was completed.  

In turn, the RO/AMC advised a November 2010 VA examiner that such 
exposure was confirmed, noting that evidence received from the 
USACBRN confirmed that "nerve agents were used/given to the 
(V)eteran."

However, the RO/AMC's advisement to the examiner is not currently 
correct, based upon the evidence now of record.  The USACBRN's 
letter only states that "nerve agents were used," not that the 
Veteran in this case was so exposed.  Indeed, that the USACBRN 
specifically noted that such information could be gleaned from 
individual or unit training records triggered VA's obligation to 
attempt to obtain such records.  

The Veteran is advised that he must cooperate in this effort.  At 
present, the Veteran is essentially alleging that while a student 
officer attending his officer basic course, (presumably learning 
procedures already proven safe and validated as doctrine by the 
service department), he was selected or volunteered to test a 
decontamination process that resulted in one or more permanent 
disorders, without further specific reference to such exposure in 
his service treatment records.  The Veteran will therefore be 
advised as below to cooperate in clarifying the circumstances of 
his claimed exposure.  

It is also very clear that whatever review of the Veteran's 
claims folder may have been conducted by the VA examiner in 
November 2010, it was not complete.  Although the examiner 
reported that the Veteran had developed a "scaling, itching, and 
burning red rash over the scalp" and face during the time he was 
in Officer Candidate School, the Veteran's service treatment 
records do not confirm such an event.  

Moreover and of significant note, in his June 1991 pre-separation 
medical examination, the Veteran denied then having, or ever 
having had, "skin diseases,"  as well as swollen or painful 
joints, ear, nose or throat trouble, chronic or frequent colds 
and chronic cough.  The Veteran reported this information 
notwithstanding that he had been treated on several occasions in 
service for various symptoms associated with colds and 
respiratory disorders including in June 1987 (allergic rhinitis); 
December 1987 (possible onset of flu); July 1988 (abdominal pain 
of unknown etiology); October 1988 (headaches and "runny nose" 
associated with upper respiratory infection); February 1989 
(unspecified nasal congestion); May 1989 (head cold) and October 
1989 (head cold).  The Veteran then also reported during his 
separation physical examination that he was in "good physical 
health."  

Further, apart from the Veteran's own statements and that of his 
family members, the earliest clinical (i.e., medical) evidence of 
the presence of his claimed disorders is dated in approximately 
December 2003.  The Veteran may submit further evidence to 
document earlier symptoms or treatment, more contemporaneously 
with active military service.  

These observations do not bind the RO/AMC in any appropriate 
development it finds appropriate or its ultimate fact-finding, 
nor do these observations foreclose 
a grant of service connection.  Those determinations are within 
the RO/AMC's authority.  The information provided in this remand 
is only to ensure that the RO/AMC and the Veteran jointly and 
fully develop the claim for adjudication and possible later 
appellate review.  The Veteran will be afforded an opportunity to 
provide any further evidence, information or argument as to the 
remanded claims.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran 
has received any additional medical 
treatment for the disorders at issue, that 
is not current evidenced by the record.  
The Veteran will be provided authorization 
forms to enable the RO/AMC to obtain such 
information.

a. In this effort, the RO/AMC will 
specifically ascertain whether the 
Veteran is diagnosed with any immune 
disorder by a competent medical 
professional, and if so, the RO/AMC 
must advise the Veteran that he must 
advise the RO/AMC of such a diagnosis, 
and provide any information to the 
RO/AMC to substantiate this diagnosis. 

b. Contemporaneously with its effort 
above, the RO/AMC will obtain the 
Veteran's service personnel records, 
and specifically request any and all 
training records including but not 
limited to those which may document 
exposure to chemical agents.

c. Contemporaneously with its effort 
above, the RO/AMC will afford the 
Veteran an opportunity to provide any 
further information and clarification 
as to his claimed in-service exposure 
to chemical agents, including but not 
limited to his attendance at the 
Chemical Officer Basic Course at Fort 
McClellan, Alabama.  The Veteran is 
specifically invited to submit any 
information as to the identity of any 
chemical agents he was exposed to 
(i.e., the specific nerve, gas, 
blister, or other agent); the 
circumstances of such exposure (i.e., 
as a test subject; as a demonstrator 
during practical exercises; as a 
student undergoing final qualification 
testing, etc.); whether any records 
were kept of such exposure and if so, 
whether they are in the Veteran's 
possession or whether the Veteran has 
knowledge of their location, and any 
other information which confirms both 
the occurrence and the specific nature 
of such exposure. 

d.  The Veteran must respond to the 
inquiry as to whether he served in the 
Persian Gulf as an active duty member, 
and if so, he must provide his 
specific unit and the specific facts 
and circumstances of any exposure to 
any chemical agents.  

e. The efforts of the RO/AMC to obtain 
clarifying U.S. Government records to 
ascertain whether the Veteran was 
exposed to any chemical agents as he 
alleged, (as specifically directed in 
this remand or as otherwise 
appropriate) must continue until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain those records would be 
futile. If the records are 
unavailable, VA must notify the 
Veteran of the identity of the 
records, the efforts VA made to obtain 
the records, a description of any 
further action VA will take on the 
claim, and notice that the Veteran is 
ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(e).  

2. After the passage of a reasonable amount 
of time or upon the Veteran's response, and 
final determination as to the availability 
of any further U.S. Government records, the 
RO/AMC will review the claims, and 
determine if any appropriate medical 
examinations should be conducted.  If such 
medical examinations are conducted, the 
RO/AMC must ensure that the examiners 
review the claims folder, and any and all 
relevant evidence; that they report such 
evidence in any report generated as a 
result of this remand; and that all medical 
opinions are supported by a factually 
correct record.

If the benefit sought is not granted, the 
appellant and the Veteran will be furnished 
a SSOC and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  As is detailed 
above, the Veteran must cooperate in the development of this 
claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


